           Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


   BRITNEY WALLS, as Special Administratrix             )
   of the Estate of Bradley Blackshire, Deceased        )         No. 4:19-cv-398-DPM
                                                        )
                    Plaintiff, v.                       )
                                                        )
   CHARLES STARKS, MICHAEL SIMPSON,                     )
   and THE CITY OF LITTLE ROCK                          )
                                                        )
                      Defendants.                       )         JURY TRIAL DEMANDED
                                                        )
                                                        )
                                                        )
                                                        )

                          JOINT REPORT OF DISCOVERY DISPUTE

          COME NOW, the parties by and through respective Attorneys and present this joint

report filed in advance of Alice Fulk’s deposition, scheduled for November 16, 2020, and

seeking to reopen the deposition of Hayward Finks, and allow related questioning of Defendant

Starks.

              PLAINTIFF’S POSITION CONCERNING DISCOVERY DISPUTE

          Introduction. This lawsuit arises out of the fatal shooting of Bradley Blackshire by

former-LRPD officer Charles Starks, where, in addition to claims of individual liability, Plaintiff

has advanced policy, practice, and custom claims against the City of Little Rock. Dkt. 1. Plaintiff

seeks relevant testimony from Finks, Fulk, Defendant Starks, and others about their actions taken

relative to the shooting of Bradley Blackshire by Defendant Starks—the core issues raised in this

suit. Overlap between issues in this suit and other lawsuits that arose from Defendant Starks’s

use of deadly force against Bradley Blackshire are directly relevant to the application and

understanding of policies and practices that existed at the time of the shooting in this case.

                                                  1
          Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 2 of 10




Additionally, the resulting litigation between the department and those in Starks’s chain of

command bears on their bias and the credibility of their opinions that Starks’s behavior did not

violate policies and practice. Nonetheless, Finks and Starks have refused to testify about certain

issues arising from the related lawsuits, and counsel for Fulk (who also represents Finks) intends

to improperly direct the witness not to answer relevant questions involving those lawsuits.

        Background. The Little Rock Police Department’s response to Starks’s use of deadly

force in this case has been contentious: the initial internal affairs Sergeant found that Starks

violated Department policy, but those in Starks direct chain of command—Assistant Chief

Hayward Finks, Lt. Dana Jackson, Former Assistant Chief Alice Fulk, and a sergeant—

recommended Starks be “exonerated.” The new Chief of Police, Keith Humphrey, hired after the

shooting, terminated Starks.1 Lawsuits related directly to the Bradley Blackshire shooting—and

its aftermath—have been filed, largely revolving around varied (and contested) responses by

Starks and those in his chain of command, including Finks and Fulks, to the killing of Bradley

Blackshire. Finks and Fulk sued the Department,2 and Humphrey filed a separate suit3 against

them as well as Defendant Starks.4 See Exhibits 1, 2, and 3.

        At the beginning of Hayward Finks’s deposition, Chris Burks, who represents Finks in

the other lawsuits, stated that he was appearing on behalf of Finks to the extent issues in this

deposition related to the other matters. Plaintiff counsel offered to ask questions that related to

the other matters at the outset of the deposition, to allow Mr. Burks to not have to remain for the

entirety of the deposition. But counsel elected not to, given the substantial overlap between the


1
  Starks appealed that determination to the Civil Service Commission which upheld the firing. Starks later appealed
to the circuit court which reinstated Starks’s employment with a 30-day suspension, but agreed that Starks had
grossly deviated from the policy. The city’s appeal of that ruling was rendered moot when Starks resigned from the
department.
2
  Hayward Finks, et al v. Police Chief Keith Humphrey, Case No.: 60CV-20-2718.
3
  Keith Humphrey v. Alice Fulk, et al, Case No.: 4:20-cv-1158-JM.
4
  Charles Starks v. The City of Little Rock, et al, Case No.: 60CV-20-3120.

                                                         2
         Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 3 of 10




cases. During the deposition, when Plaintiff counsel asked questions about the other lawsuits,

Mr. Burks objected and improperly instructed his client to stop answering relevant questions. See

Finks Dep. 179:8-186:16, Oct. 12, 2020. Defendant Starks has already been deposed, but

Plaintiff counsel and counsel for Defendant Starks agreed to reserve deposition time for

questioning on this issue, pending the Court’s ruling.

       Discussion. Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, parties relative access

to relevant information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs the benefit. FED.

R. CIV. P. 26(b)(1). Information need not be admissible in evidence to be discoverable. Id.

       Plaintiff seeks to reopen the Finks deposition pursuant to Federal Rule of Civil Procedure

30(a)(2), which requires courts to grant leave to take the deposition of a witness who has already

been deposed where the information sought is relevant and not cumulative, so long as the benefit

does not outweigh the cost, considering the factors listed in Federal Rule of Civil Procedure

26(b)(1) and (2). Johnese v. Ashland, Inc., 2007 WL 4589362, at *1 (E.D. Ark. Dec. 28, 2007);

see also Howard v. Securitas Security Servs. USA, Inc., 2011 WL 1483329, at *2 (N.D. Ill. Apr.

19, 2011); Zorich v. St. Louis Cty., 2018 WL 10394880, at *2 (E.D. Mo. Apr. 24, 2018).

       The evidence Plaintiff seeks is undoubtedly relevant. Plaintiff has asserted

a Monell claim against the City of Little Rock, arguing that the City’s policies, practices, and

customs gave rise to Defendant Starks’s unconstitutional acts, which resulted in the death of Mr.

Blackshire. Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658 (1978).

Accordingly, superior officers’ differing views regarding whether Starks violated department



                                                 3
         Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 4 of 10




policy, or should have been disciplined, bears directly on Plaintiff’s claims in this action,

including by shedding light on the state of the department’s policies and practices at the relevant

time in this case. Precluding this questioning would prevent Plaintiff from examining witnesses

about these pertinent different interpretations and applications of department policy and custom,

depriving Plaintiff of relevant evidence in the process.

       It is well established that such evidence can “shed some light on what policies existed in

the city on the date” of the shooting, Bordanaro v. McLeod, 871 F.2d 1151 (1st Cir. 1989), and

“that post-event evidence is not only admissible for purposes of proving the existence of a

municipal defendant's policy or custom, but is highly probative with respect to that inquiry.”

Henry v. Cty. of Shasta, 132 F.3d 512, 519 (9th Cir. 1997); see Salvato v. Miley, 790 F.3d 1286,

1297 (11th Cir. 2015) (noting that “[p]ost-event evidence can shed some light on what policies

existed in the city on the date of an alleged deprivation of constitutional right” (internal quotes

omitted)); Grandstaff v. City of Borger, 767 F.2d 161, 171 (5th Cir. 1985). Here, subsequent

conduct of Defendant Starks, Finks, Fulk, and others in Starks’s chain of command, related to

opinions and actions taken regarding the departmental policies that governed Starks’s actions in

this case, and are thus relevant.

       Plaintiff may properly inquire on issues that show bias of individuals in Starks’s chain of

command who are witnesses on his behalf. Such bias bears directly on the reliability of their

testimony about actions taken and opinions given regarding Starks’s killing of Mr. Blackshire.

Cf. E.E.O.C. v. Randall Ford, Inc., 298 F.R.D. 573, 575 (W.D. Ark. 2014) (compelling discovery

of personnel information as relevant to the employee’s credibility). As noted, Finks and Fulk are

listed by Defendant Starks as witnesses in this matter. In their lawsuits, Finks and Fulk claim

they were retaliated against for recommending that Defendant Starks be exonerated for his



                                                  4
         Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 5 of 10




actions during the Blackshire shooting, in contravention of Humphrey’s ultimate decision to

terminate Defendant Starks’s employment. All of this is relevant to bias and relates directly to

the incident underlying this action. The same is true of Humphrey’s suit—Humphrey claims that

he was maligned by Finks, Fulk and Defendant Starks in the aftermath of his termination

decision related to the Blackshire shooting. Importantly, “[o]n the issue of bias or prejudice,

proof can be made by extrinsic evidence.” United States v. Brown, 547 F.2d 438, 445–46 (8th

Cir. 1977). Hence Plaintiff should not be enjoined from properly inquiring into matters that may

further reveal the bias of Finks and Fulk towards Defendant Starks.

       The scope of the overlapping issues between the other lawsuits and this one is limited but

clear, posing no undue burden to Defendant Starks, Fulk or Finks. There is no legal basis or

practical need to require involvement of counsel to parties in the other lawsuits for this

deposition to proceed. Plaintiff intends to ask questions designed to examine material facts and

potential bias where appropriate. Indeed, Finks’ deposition makes this evident. There, Plaintiff’s

counsel indicated that there would only be a few questions about Finks’s apparent issues with

Humphrey, his civil service testimony, and his other responses to the shooting. Finally, it bears

mention that objecting counsel bear the burden of showing that relevant information should be

precluded from discovery. Harvey v. Great Circle, 2020 WL 5594063, at *2 (E.D. Mo. Sept. 18,

2020). Counsel has not and cannot meet this burden as the questioning does not “annoy,

embarrass, or oppress” the deponents and creates no “undue burden.” FED. R. CIV. P. 26(c).

       In short: there is no valid contention that questioning Starks, Finks and Fulk about their

efforts taken vis-à-vis the department relative to Starks killing Bradley Blackshire are relevant

and admissible. Thus, questioning on this issue must be allowed during future depositions, and

the deposition of Hayward Finks should be reopened for this line of inquiry.



                                                 5
        Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 6 of 10




                DEFENDANT’S POSITION AS TO DISCOVERY DISPUTE

              There has arisen an issue concerning the scope of the Deposition of both the

Defendant Charles Starks and others. The Plaintiff’s attorney(s) wish to depose witnesses

concerning events that are in other lawsuits, which the Defendant Charles Starks is a party but,

also involves cases that the Defendant is not a party to and ones in which he is a party to with

numerous other people.

             The Plaintiff’s counsel in the deposition of Assistant Chief Hayward Finks

attempted to ask Assistant Chief Finks questions concerning his separate lawsuit Hayward Finks,

et al v. Police Chief Keith Humphrey; Case No.: 60CV-20-2718, Keith Humphrey v. Alice Fulk,

et al, Case No.: 4:20-cv-1158-JM, and Charles Starks v. The City of Little Rock, et al, Case No.:

60CV-20-3120.

             The Defendant Charles Starks and counsel for Chief Finks requested that Plaintiff’s

counsel not go into the other lawsuit unless all of the parties have counsel present. This would

create an unyielding situation. In the case of Humphrey v. Fulk et al, Case No.: 4:20-cv-1158-JM

there are 24 separate Defendants. Counsel asked the Plaintiff to limit the deposition of the

Defendant Charles Starks and others to events that occurred prior to the decision of the

Honorable Timothy Fox in Pulaski County Circuit Court: 60CV-19-7042 reinstating the

Defendant as a Little Rock Police Officer. The only response that Defendant’s counsel received

was that the events occurring after that could show bias or relevance. The Defendant Starks is

being sued in this case for the wrongful death of Bradley Blackshire, who tried to run Defendant

Starks over with a stolen car. This event occurred on February 21, 2019, and the reinstatement by

Judge Fox was on January 02, 2020. The remaining Depositions that have been set are that of

Michael Simpson, who is involved in the issues in the lawsuit that occurred on February 21,



                                               6
         Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 7 of 10




2019, the Defendant Charles Starks, and Captain Heath Helton who evaluate the reasonableness

and propriety of the Defendant’s actions as part of his Chain of Command, retired Chief Alice

Fulk, and retired Lieutenant Johnny Gilbert, who had left the Little Rock Police Department

prior to the reinstatement of the Defendant Charles Starks. Also, the Deposition of Chief

Humphrey is planned. Clearly, any events raised in the other lawsuits need to be handled by the

attorneys in those cases.

              In this case, the Plaintiff has received from the City of Little Rock discovery

responsive in the tens of thousands of pages. They have received a copy of the criminal

investigation reports involving the shooting of Bradley Blackshire. They received almost a

thousand pages of transcript from the Little Rock Civil Service Commission, including the sworn

testimony of all of the individuals that they are taking depositions of. The Plaintiff has significant

material for his policy claims. The other cases that they wish to inquire into were filed well after

the filing of this case. These individuals have been identified as witnesses for the Defendant

Starks, other than Michael Simpson they are all represented by parties other than the attorneys

representing the City of Little Rock. The attorneys representing Chief Keith Humphrey have not

been involved in this litigation. The Court in E.E.O.C. v. J.B.S. U.S.A., LLC; 2012 W.L. 169981.

Stated, ‘Rule 26 (c) confers broad discretion on the trial court to decide when a Protective Order

is appropriate and what degree of protection is required.’ Seattle Times v. Rhinehart; 467 U.S.

20, 36 (1984).

              Any animosity or bias between the witnesses and Chief Humphrey would not be

relevant if the events giving rise to it did not occur until after the individuals testified in the Civil

Service Commission Hearing as to Mr. Starks’ actions. The issue in this case with respect to




                                                   7
        Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 8 of 10




whether Mr. Blackshire’s death violated his Constitutional Rights is governed by Graham v.

Conner; 490 U.S. 386 (1989).

             Violation of Police Department policies is not a basis for liability. See San

Francisco v. Sheehan, 135 S. Ct. 1765, 1777 (2015) The expense of going through all of the

issues that could be raised by just one of the lawsuits; that being the Humphrey v. Fulk, et al is

evidenced by the fact that there are seventy-nine numbered paragraphs in the Complaint making

numerous claims against individuals and the Little Rock Fraternal Order of Police, but only

mentioning the Defendant Charles Starks in eight paragraphs. Including identifying him as an

individual and a claim in paragraph number seventy-eight that, “the Defendants and each of them

have engaged in various covert acts establishing the basis of a widespread conspiracy …”

             There is a document attached to the Complaint entitled, ‘Humphrey v. Finks, et al

Complaint Addendum,’ consisting of seventy-three single-spaced pages of paragraphs numbered

1 through 351. To prepare for the examination of the Defendant and cross-examination of

witnesses being called by the Plaintiff in this case concerning all of those non-related claims

going back to the service of Chief Lawrence Johnson in 2000-2005 would be an unreasonable

cost for the proportionality of the recovery of meaningful information.

             In Schultz v. Sentinel Insurance Company; 2016 U.S. Dist. Lexis 72542; 2016 W.L.

31496869-10 the Court noted, “Relevancy is to be broadly construed for discovery issues and is

not limited to the precise issues set out in the pleadings. Relevancy ... encompass[es] 'any matter

that could bear on, or that reasonably could lead to other matter that could bear on, any issue that

is or may be in the case.'" E.E.O.C. v. Woodmen of the World Life Ins. Society, 2007 U.S. Dist.

LEXIS 18497, 2007 WL 1217919 at 1 (D. Neb. March 15, 2007) (quoting Oppenheimer Fund,

Inc. v. Sanders; 437 U.S. 340, 351, 98 S. Ct. 2380, 57 L. Ed. 2d 253 (1978)). The party seeking



                                                 8
        Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 9 of 10




discovery must make a "threshold showing of relevance before production of information, which

does not reasonably bear on the issues in the case, is required." Id. (citing Hofer v. Mack Trucks,

Inc.; 981 F.2d 377, 380 (8th Cir. 1993)). "Mere speculation that information might be useful will

not suffice; litigants seeking to compel discovery must describe with a reasonable degree of

specificity, the information they hope to obtain and its importance to their case." Id. (citing

Cervantes v. Time, Inc., 464 F.2d 986, 994 (8th Cir. 1972)).

             It is requested that the Court prohibit the Plaintiff from inquiring about events

happening after January 4, 2020 in any deposition taken in this case.




Respectfully submitted:                              Respectfully Submitted:

Omavi Shukur                                         Chris Burks by Robert Newcomb
Omavi Shukur                                         Chris Burks
NAACP Legal Defense and                              1 Riverfront Place, STE 745
Education Fund, Inc.                                 North Little Rock, AR 72114
40 Rector St, 5th Floor                              Email: chris@wh.law
New York, New York 10006
oshukur@naacpldf.org


Robert A. Newcomb
Robert Newcomb
P.O. Box 149
Little Rock, AR 72203
newcomboffice@aol.com
robertnwcmb@aol.com




                                                9
        Case 4:19-cv-00398-DPM Document 50 Filed 11/04/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I, Omavi Shukur, hereby certify that on November 4, 2020. I caused the foregoing to be

filed via the Court’s electronic filing system, which effectuated service upon all counsel.

                                                     Omavi Shukur
                                                     One of the Attorneys for Plaintiff




                                                10
